There is but a single question submitted in this case, and upon that no doubt is entertained by the Court. No tax can be levied on or for any stock holden by the State, by the express terms of the eleventh section of the Act of 1814, which imposes the tax of one per cent on the stockholders in the banks of New Bern and Cape Fear. The remaining inquiry is whether this stock, which stands in the name of the president and directors of the literary fund, is stock held by the State within the meaning of the charter. We think it is. The Act of 1825 was passed to create a fund for the establishment of common schools. The object is one of general and public concern, and is to be effected by the general and public treasure. It is the legislative will that the income arising from certain sources of revenue shall be set aside for that purpose until it shall, in the opinion of the Legislature, have sufficiently accumulated for division and particular appropriation amongst the several counties. To facilitate the keeping of the accounts of it as a separate fund, and to promote its accumulation, certain of the high officers of the State are appointed trustees of it, with directions to invest it from time to time in stock, and to that end are endued with corporate powers. But it is still a public fund, received by the Treasurer and accounted for by him. It is under the control of the Legislature, and may be by their will increased, diminished, divested or annihilated. No private rights have attached to the fund, or vested (374) under the law creating it, or any one subsequently passed. It is to all intents the common property of all the citizens of the State, and therefore belongs to and is held by the State. It was not the legislative design to vest it in a corporation for private uses, but simply to distinguish it from other parts of the public property, as ultimately designed for a special public use. That this might be conveniently done, it received the designation given to it in the act, but that does not change its character or ownership. If it be not the property of the State, whose is it? If by the Act of 1814 the tax is on each individual stockholder, to be paid by the president or cashier out of the funds arising from or constituting his share or shares, it is plainly absurd to require a particular portion of the public property to contribute to the fund for general expenditure. If, on the other hand, the tax is to be paid by the corporation out of the aggregate profits or funds, and the amount only ascertained by the number of private stockholders, that amount must be diminished by one per cent per annum upon each of these shares which are not private property. It is not necessary to decide which is the true construction of the charter on this point, for upon either the judgment ought to be affirmed.
PER CURIAM.                                 Judgment affirmed. *Page 305